Opinion filed March 26, 2015




                                     In The

        Eleventh Court of Appeals
                                   ___________

                               No. 11-14-00347-CR
                                   ___________

             CHRISTOPHER MICHAEL FEJES, Appellant
                             V.
                 THE STATE OF TEXAS, Appellee

                     On Appeal from the 42nd District Court
                             Taylor County, Texas
                         Trial Court Cause No. 25338A

                     MEMORANDUM OPINION
      Christopher Michael Fejes, Appellant, has filed a motion to dismiss his
appeal. In the motion, Appellant states that he “no longer desires to pursue an
appeal in this matter” and asks that “the Appeal be dismissed.” The motion is
signed by both Appellant and his counsel in accordance with TEX. R. APP. P. 42.2.
      The motion is granted, and the appeal is dismissed.


March 26, 2015                                              PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.